                  4:20-bk-10243 Doc#: 2 Filed: 01/16/20 Entered: 01/16/20 15:50:00 Page 1 of 9                                                    1/16/20 3:39PM


                                                                     United States Bankruptcy Court
                                                                         Eastern District of Arkansas
  In re       Crystal Jay Davis                                                                                    Case No.
                                                                                        Debtor(s)                  Chapter     13




                                                               Arkansas Chapter 13 Plan
                                                                            (Local Form 13-1)


 Original Plan                       Amended Plan                     For an amended plan, all applicable provisions must be repeated from the
                                                                      previous plan(s). Provisions may not be incorporated by reference from
                                                                      previously filed plan(s).

                                                                      List below the sections of the plan that have been changed:


                                                                      State the reason(s) for the amended plan, including any changes of circumstances
                                                                      below. If creditors are to be added, please complete Addendum A as well as file any
                                                                      appropriate amended schedules.

                                                                      The Amended Plan is filed:       Before confirmation
                                                                                                       After confirmation

Part 1: Notices
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local
                           rules and judicial rulings may not be confirmable.

                           Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should
                           be filed to reflect service in compliance Fed. R. Bankr. P. 2002.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
                           read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this
                           plan, you or your attorney must file a written objection to confirmation with the United States Bankruptcy Court
                           either electronically (if filer is approved for electronic filing) or at the following addresses:

                                  For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions): United States
                                  Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                                  For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana
                                  Divisions): United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                           The objection should be filed consistent with the following timelines:

                               Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                                concluded.

                               Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting):
                                Within the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the
                                plan.

                               Amended plan: Within 21 days after the filing of the amended plan.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  4:20-bk-10243 Doc#: 2 Filed: 01/16/20 Entered: 01/16/20 15:50:00 Page 2 of 9                                        1/16/20 3:39PM

Debtor(s) Crystal Jay Davis                                                                       Case No.


                           The court may confirm this plan without further notice if no objection to confirmation is timely filed.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1       A limit on the amount of a secured claim, set out in Section 3.4, which may                       Included      Not included
           result in a partial payment or no payment at all to the secured creditor.
 1.2       Nonstandard plan provisions, set out in Part 8.                                                   Included      Not included

Part 2: Plan Payments and Length of Plan
2.1     The debtor(s) will make regular payments to the trustee as follows:
  Inapplicable portions below need not be completed or reproduced.

Original plan: The debtor(s) will pay $575.00 per month to the trustee. The plan length is 60 months.
        The following provision will apply if completed:

             Plan payments will change to $                          per month beginning on   .

             Plan payments will change to $ per month beginning on                            .
                     (Use additional lines as necessary)

The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are specified,
additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Payments shall be made from future income in the following manner:

             Name of debtor Crystal Jay Davis
               Direct pay of entire plan payment or                           (portion of payment) per month.


                  Employer Withholding of $                            per month

                    Payment frequency: monthly,                          semi-monthly,    bi-weekly,   weekly,     Other
                    If other, please specify:
                     Employer name:
                     Address:

                     Phone:


             Name of debtor

                  Direct pay of entire plan payment or                        (portion of payment) per month.

                  Employer Withholding of $                            per month.

                    Payment frequency: monthly,                          semi-monthly,    bi-weekly,   weekly,     Other
                    If other, please specify:
                     Employer name:
                     Address:
Arkansas Plan Form - 8/18                                                                                                                 Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                  4:20-bk-10243 Doc#: 2 Filed: 01/16/20 Entered: 01/16/20 15:50:00 Page 3 of 9                                     1/16/20 3:39PM

Debtor(s) Crystal Jay Davis                                                            Case No.


                     Phone:


2.3          Income tax refunds.

      Check one.
            Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.

                Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
             the return and will turn over to the trustee all income tax refunds received during the plan term.

                Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each
             income tax return filed during the plan term within 14 days of filing.



2.4          Additional payments.

      Check one.
            None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

                To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
             the source, estimated amount, and date of each anticipated payment.




Part 3: Treatment of Secured Claims
3.1          Adequate Protection Payments.
             Check one.
               None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

                The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
             indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
             by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
             adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
             adequate protection payments will be limited to funds available.

 Creditor and last 4 digits                         Collateral                Monthly                       To be paid
 of account number                                                            payment amount
 Bridgecrest Credit Company                         2013 Hyundai Sonata Ltd                       170.00      Preconfirmation
 LLC                                                Location: 371 Hwy 64 W,                                   Postconfirmation
                                                    Beebe AR 72012
 Car-Mart of Benton                                 2006 Jeep Commander V6,                         70.00     Preconfirmation
                                                    2WD                                                       Postconfirmation
                                                    Location: 371 Hwy 64 W,
                                                    Beebe AR 72012

3.2          Maintenance of payments and cure of default (long term-debts, including debts secured by real property that
             debtor(s) intend to retain).
             Check one.
               None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3          Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
Arkansas Plan Form - 8/18                                                                                                             Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  4:20-bk-10243 Doc#: 2 Filed: 01/16/20 Entered: 01/16/20 15:50:00 Page 4 of 9                                        1/16/20 3:39PM

Debtor(s) Crystal Jay Davis                                                                     Case No.


             Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

                  Claims listed in this subsection consist of debts that were:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
             acquired for the personal use of the debtor(s) (“910 car claims”), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
             (‘PMSI within one year”).

             The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and
             interest at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof
             of claim will control over any contrary amounts listed below, except as to value, interest rate and monthly payment.

 Creditor and     Collateral                               Purchase date   Debt/estimated    Value of         Interest rate   Monthly
 last 4 digits of                                                          claim             collateral                       payment
 account number

 Bridgecrest    2013 Hyundai   9/2017                                            17,000.00            8,950.00 5.00%                      320.81
 Credit Company Sonata Ltd
 LLC            Location: 371
                Hwy 64 W,
                Beebe AR 72012
 Car-Mart of    2006 Jeep      6/2019                                             7,000.00            5,400.00 5.00%                      132.10
 Benton         Commander V6,
                2WD
                Location: 371
                Hwy 64 W,
                Beebe AR 72012

3.4          Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
             modification of undersecured claims.

             Check one.
               None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5          Surrender of collateral.


                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


3.6          Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
             in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
             completed.

Part 4: Treatment of Fees and Priority Claims
4.1          General.
             Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition
             interest.

4.2          Trustee’s fees.

             The trustee’s fees are governed by statute and may change during the course of the case.

Arkansas Plan Form - 8/18                                                                                                                Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                  4:20-bk-10243 Doc#: 2 Filed: 01/16/20 Entered: 01/16/20 15:50:00 Page 5 of 9                                         1/16/20 3:39PM

Debtor(s) Crystal Jay Davis                                                                Case No.

4.3          Attorney’s fees.
             The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
             approved by the court:

                            Amount paid to attorney prior to filing:   $     155.00
                            Amount to be paid by the Trustee:          $     3,396.75
                            Total fee requested:                       $     3,500.00 + $51.75 (noticing costs)

             Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from
             funds paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of
             the total disbursed to creditors each month provided in the application approved by the court.

                           The initial fee and percentage rate requested in the application are $   1,500.00   and   25.00   %, respectively.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
               None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


4.5          Domestic support obligations.

             Check one.
               None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Part 5: Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims.
             Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7
             case. Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated
             below. For above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool
             (monthly disposable income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable
             income pool based on the following circumstances:

             Check one, if applicable
                 A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of
             all other classes of claims; or

                 Other, Please specifiy

5.2          Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


5.3          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.
               None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


Part 6: Contracts, Leases, Sales and Postpetition Claims
6.1          Executory Contracts and Unexpired Leases.

Arkansas Plan Form - 8/18                                                                                                                 Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                  4:20-bk-10243 Doc#: 2 Filed: 01/16/20 Entered: 01/16/20 15:50:00 Page 6 of 9                                      1/16/20 3:39PM

Debtor(s) Crystal Jay Davis                                                           Case No.

             Check one.
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2          Sale of assets.

             Check one.
               None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.


6.3          Claims not to be paid by the trustee.

             Check one.
               None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.


6.4          Postpetition claims.

                 None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.

                Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the
             creditor elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims
             arose before the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any
             unpaid balance of such claim may be subject to discharge.

Part 7: Vesting of Property of the Estate
7.1          Property of the estate will vest in the debtor(s) upon:

             Check the applicable box.

                 plan confirmation

                  entry of discharge

                 other:

Part 8: Nonstandard Plan Provisions

                  None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced

Part 9: Signatures
             By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an attorney,
             certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
             plan form used in the Eastern and Western Districts of Arkansas, other than any nonstandard provisions included in
             Part 8.


                /s/ John A. Flynn                                                                      Date January 16, 2020
                John A. Flynn
                Signature of Attorney for Debtor(s)

                /s/ Crystal Jay Davis                                                                  Date January 16, 2020
                Crystal Jay Davis
                                                                                                       Date
Arkansas Plan Form - 8/18                                                                                                              Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  4:20-bk-10243 Doc#: 2 Filed: 01/16/20 Entered: 01/16/20 15:50:00 Page 7 of 9   1/16/20 3:39PM

Debtor(s) Crystal Jay Davis                                          Case No.


                Signature(s) of Debtor(s)
                (required if not represented by an attorney;
                otherwise optional)




Arkansas Plan Form - 8/18                                                                           Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                           Best Case Bankruptcy
4:20-bk-10243 Doc#: 2 Filed: 01/16/20 Entered: 01/16/20 15:50:00 Page 8 of 9



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the attached Chapter
13 plan filed has been served by CM/ECF to the Chapter 13 Standing Trustee; Charles W.
Tucker, Assistant United States Trustee; and served by U.S. Mail, postage prepaid to the
following on January 16, 2020:

Department of Finance and Administration           Department of Workforce Services
Legal Division                                     Legal Division
P.O. Box 1272                                      P.O. Box 2981
Little Rock, AR 72203                              Little Rock, AR 72203

Internal Revenue Service                           U.S. Attorney, Eastern District
P.O. Box 7346                                      P.O. Box 1229
Philadelphia, PA 19101-7346                        Little Rock, AR 72202


And to all creditors whose names and address are set forth on the following page(s)
(matrices).

        The undersigned further certifies that a true and correct copy of the attached Chapter
13 Plan that requests a valuation determination pursuant to Section 3.4 was served by U.S.
Mail, postage prepaid, to the following as noted:

N/A




                                                      /s/ John A. Flynn_____
                                                      John A. Flynn, #99217
                                                      FLYNN LAW FIRM
                                                      P.O. Box 1344
                                                      Cabot, AR 72023-1344
                                                      Tel. (501) 843-8886
                                                      Fax: (501) 843-8887
                                                      flynnbankruptcy@gmail.com
                 4:20-bk-10243 Doc#: 2 Filed: 01/16/20 Entered: 01/16/20 15:50:00 Page 9 of 9
Dept. of Finance & Admin.              U.S. Attorney Eastern District    Internal Revenue Service
Legal Division                         P.O. Box 1229                     P.O. Box 7346
P.O. Box 1272                          Little Rock, AR 72203             Philadelphia, PA 19101-7346
Little Rock, AR 72203



Dept. of Workforce Services            Acima Credit                      American Finance Furniture
Legal Division                         9815 S Monroe St.                 PO Box 565848
P.O. Box 2981                          Sandy, UT 84070                   Dallas, TX 75356
Little Rock, AR 72203



Bridgecrest Credit Company LLC         Car City                          Car-Mart of Benton
PO BOX 29018                           2515 East Race Ave.               1301 Military Rd.
Phoenix, AZ 85038                      Searcy, AR 72143                  Benton, AR 72015




Credit Acceptance Corporation          Credit One Bank                   Dept. of Education
25505 W. 12 Mile Rd.                   PO Box 98875                      PO Box 790234
Suite 3000                             Las Vegas, NV 89193               Saint Louis, MO 63179-0234
Southfield, MI 48034



FedLoan Servicing                      Fingerhut Credit                  First Bank of Missouri
PO Box 69184                           Attn: Bankruptcy Dept.            7001 North Oak St.
Harrisburg, PA 17106-9184              P.O. Box 1250                     Gladstone, MO 64118
                                       Saint Cloud, MN 56395



First Premier Bank                     Genesis Bankcard                  Lead Bank
Attn: Bankruptcy                       9600 N. Mopac Expy #500           1801 Main St.
900 W. Delaware                        Austin, TX 78759                  Kansas City, MO 64108
Sioux Falls, SD 57104



Milestone                              Progressive                       Rent One
PO Box 4477                            5651 W. Talavi Blvd               10929 Page Ave.
Beaverton, OR 97076-4477               Glendale, AZ 85306                Saint Louis, MO 63132




Teresia Cunningham                     West Creek Financial
2794 S 2nd St, Ste A                   PO Box 5518
Cabot, AR 72023                        Glen Allen, VA 23058-5518
